Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-181 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 09/18/2020 ("09-18-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 09-18-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY PANEL, METHOD FOR MANUFACTURING THE SAME AND DISPLAY APPARATUS HAVING DISCONTINOUS THIN FILM PAKCAGE LAYERS OVER DISPLAY DEVICES
	
Claim Objections
Claims 2, 3, 4, 6, 7, 9, 10, 11, 12, 13, 15, 16 and 18 are objected to because of the following informalities:  Please consider removing extra period after the claim numberings for claims 2, 3, 4, 6, 7, 9, 10, 11, 12, 13, 15, 16 and 18.  Appropriate correction is required.

A. Prior-art rejections based on Kwon
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0028043 A1 to Kwon et al. ("Kwon").
Figs. 1 and 2 of Kwon have been annotated to support the rejection below: 


    PNG
    media_image1.png
    418
    378
    media_image1.png
    Greyscale

[AltContent: textbox (Symmetry Axis
SA)][AltContent: arrow]
[AltContent: textbox (pixel P)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    301
    668
    media_image2.png
    Greyscale



Regarding independent claim 1, Kwon teaches a display panel (see Fig. 2; see also Fig. 1 for example), comprising:
	a substrate 10 (para [0051] - "elastic lower substrate 10");
	a plurality of display devices P, P (para [0062] - "Each pixel (P) includes a driving thin film transistor Q1, a switching thin film transistor Q2, a storage capacitor Cst, and an organic light emitting diode (OLED) 70." A pixel P shown in Fig. 2 includes at least thin film transistor Q and OLED 70.), on a side of the substrate 10; and
	a plurality of thin film package layers 310, 310 (para [0130] - "A first inorganic encapsulation layer 310 is formed on the organic encapsulation layer 200. The first inorganic encapsulation layer 310 may be made of Al2O3.") or 310, 200, 30, 310, 200, 30 (para [0050] - -"...a first inorganic encapsulation layer 310 formed on the organic encapsulation layer 200..."; para [0056] - "The upper substrate 30 may further include an inorganic layer 5 made of a silicon oxide..."), on a side of the plurality of display devices 70, Q distal to the substrate 10 and cover the plurality of display devices P, P, wherein orthographic projections of the plurality of thin film package layers 310, 310 on the substrate 10 are discontinuous, and
	at least one of the plurality of thin film package layers 310, 310 or 310, 200, 30, 310, 200, 30 covers at least one of the plurality of display devices P, P. 
	Regarding claim 2, Kwon teaches the display panel that comprises a symmetry axis SA; and
	the plurality of thin film package layers 310, 310 are on two sides of the symmetry axis SA and are arranged along a direction perpendicular to the symmetry axis SA. 
Regarding claim 3, Kwon teaches the orthographic projections of the plurality of thin film package layers 310, 310 or 310, 200, 30, 310, 200, 30 on the substrate 10 have a rectangular shape extending along the symmetry axis SA (see Fig. 1; see also Fig. 2 as annotated above); and
	widths of the plurality of thin film package layers 310, 310 or 310, 200, 30, 310, 200, 30 along the direction perpendicular to the symmetry axis SA gradually decrease along a direction away from the symmetry axis SA (see Fig. 1). 
	Regarding claim 4, Kwon teaches the plurality of thin film package layers 310, 310 or 310, 200, 30, 310, 200, 30 are arranged in an array,
	the orthographic projections of the plurality of thin film package layers 310, 310 or 310, 200, 30, 310, 200, 30 on the substrate 10 are discontinuous along a direction parallel to the symmetry axis SA (see Fig. 1)
	the orthographic projections of the plurality of thin film package layers 310, 310 or 310, 200, 30, 310, 200, 30 on the substrate 10 are discontinuous along the direction perpendicular to the symmetry axis SA (see Figs. 1 and 2) and
	the orthographic projections of the plurality of thin film package layers 310, 310 or 310, 200, 30, 310, 200, 30 on the substrate have a same area (see Fig. 1 and 2).
	Regarding claim 5, Kwon teaches the orthographic projections of the plurality of thin film package layers 310, 310 or 310, 200, 30, 310, 200, 30 on the substrate 10 are arranged around a center of a display region and respectively arranged in a radial direction from the center to an edge of the display panel (see Figs. 1 and 2). 
	Regarding claim 8, Kwon teaches each of the thin film package layers 310, 200, 30, 310, 200, 30 comprise a first inorganic package layer 30, an organic package layer P, P.
	Regarding claim 9, Kwon teaches the second inorganic package layer 310 entirely covers two side walls of the organic package layer 200 and a surface of the organic package layer 200 distal to the substrate 10 (see Fig. 2). 
	Regarding claim 10, Kwon teaches the organic package layer 200 and the second inorganic package layer 310 form as one set, and
	a plurality of set of organic package layer and second inorganic package layer 200, 310 are sequentially stacked on a side of the first inorganic layer 30 distal to the substrate 10 (see Fig. 2). 
	Regarding claim 11, Kwon teaches a plurality of first opening sets T (para [0105]  - "The first inorganic encapsulation layer 310 has a crack (T)..."), wherein
	the plurality of first opening sets T are in the plurality of thin film package layers 310, 200, 30, 310, 200, 30, such that the orthographic projections of the plurality of thin film package layers 310, 200, 30, 310, 200, 30on the substrate 10 are discontinuous (see Figs. 1 and 2).
	Regarding claim 16, Kwon teaches the plurality of display devices P, P are OLED display devices (para [0062] - "Each pixel (P) includes a driving thin film transistor Q1, a switching thin film transistor Q2, a storage capacitor Cst, and an organic light emitting diode (OLED) 70." A pixel P shown in Fig. 2 includes at least thin film transistor Q and OLED 70.).
	Regarding independent claim 17, Kwon teaches a display apparatus (para [0050] - "As shown in FIG. 1 and FIG. 2, the display device includes a substrate 100, a plurality 

B. Prior-art rejections based on Tanaka
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2019/0363267 A1 to Tanaka et al. ("Tanaka").
Fig. 1 of Kwon has been provided to support the rejection below: 

    PNG
    media_image3.png
    456
    800
    media_image3.png
    Greyscale


	Regarding independent claim 1, Tanaka teaches a display panel (see Fig. 1. See also Fig. 2), comprising:
	a substrate 11 (para [0040] - "support body 11 is a flexible layered film");
	a plurality of display devices 5, 5' (para [0035] - "As illustrated in FIG. 1 to FIG. 3, in a plan view, the above-described flexible display device 1 includes a plurality of display units (display units 5 and 5', for example)..."), on a side of the substrate 11; and
	a plurality of thin film package layers 30, 30 (para [0170] -"sealing film 30"), on a side of the plurality of display devices 5, 5' distal to the substrate 11 and cover the plurality of display devices 5, 5', wherein
	orthographic projections of the plurality of thin film package layers 30, 30 on the substrate are discontinuous (see Fig. 1), and

	Regarding claim 2, Tanaka teaches the display panel comprises a symmetry axis (bisecting bulging portion 25b), and
	the plurality of thin film package layers 30, 30 are on two sides of the symmetry axis and are arranged along a direction perpendicular to the symmetry axis. 
	Regarding claim 3, Tanaka teaches the orthographic projections of the plurality of thin film package layers 30, 30 on the substrate 11 have a rectangular shape extending along the symmetry axis (see Fig. 2), and
	widths of the plurality of thin film package layers 30, 30 along the direction perpendicular to the symmetry axis gradually decrease along a direction away from the symmetry axis (see Fig. 1).
	Regarding claim 4, Tanaka teaches the plurality of thin film package layers that are arranged in an array,
	the orthographic projections of the plurality of thin film package layers 30, 30 on the substrate 11 are discontinuous along a direction parallel to the symmetry axis (see Figs. 1 and 2),
	the orthographic projections of the plurality of thin film package layers 30, 30 on the substrate 11 are discontinuous along the direction perpendicular to the symmetry axis (see Figs. 1 and 2), and
	the orthographic projections of the plurality of thin film package layers on the substrate 11 has a same area (see Fig. 2). 
Regarding claim 5, Tanaka teaches the orthographic projections of the plurality of thin film package layers on the substrate 11 are arranged around a center of a display region 5 or 5', and respectively arranged in a radial direction from the center to an edge of the display panel (see Fig. 2). 
	
	Regarding claim 8, Tanaka teaches each of the thin film package layers 30, 30 comprise a first inorganic package layer 31, an organic package layer 32, and a second inorganic package layer 33 (para [0196] - "In this way, the sealing film 30 configured by the first inorganic layer 31, the organic layer 32, and the second inorganic layer 33 is formed.") sequentially arranged along a direction from the substrate 11 to the display devices 5, 5'. 
	Regarding claim 9, Tanaka teaches the second inorganic package layer 33 entirely covers two side walls of the organic package layer 32 and a surface of the organic package layer 32 distal to the substrate 11 (see Figs. 1 and 2).
	Regarding claim 10, Tanaka teaches the organic package layer 32 and the second inorganic package layer 33 that forms as one set, and 
	a plurality of sets of organic package layer 32 and second inorganic package layer 33 are sequentially stacked on a side of the first inorganic layer 31 distal to the substrate 11 (within a region near bulging portion 25b).
	Regarding claim 11, Tanaka teaches a plurality of first opening sets S17 (para [0114] - "slits S17"), wherein 

	Regarding claim 16, Tanaka teaches the plurality of display devices that are OLED display devices (para [0034] - "The flexible display device 1 according to the present embodiment is provided with an OLED panel 2 illustrated in FIG. 1 to FIG. 3...").
	Regarding claim 17, Tanaka teaches a display apparatus comprising the display panel of claim 1 (see rejection of claim 1). 
	Regarding independent claim 18, Tanaka teaches a method for manufacturing a display panel, wherein the display panel is the display panel according to claim 1 (see rejection of claim 1), and wherein the method (see Figs. 1-3) comprises:
	forming a plurality of display devices 5, 5' on a side of a substrate 11;
	forming a first inorganic package material layer 31 covering the plurality of display device 5, 5' on the substrate 11;
	forming an organic package material layer 32 on a side of the first inorganic package material layer 31 distal 6 (para[0035] - "a frame region 6") to the substrate 11;
	patterning the organic package material layer 32 to form an organic package layer 32;
	forming a second inorganic package material layer 33 on a side of the organic package layer 32 distal 6 to the substrate 11, such that the second inorganic package material layer 33 covers exposed surfaces of the organic package layer 32 and the first inorganic package material layer 31; and
. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 6 and intervening claim 5 or (ii) claim 6 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 5.
Claim 7 is allowable, because it depends from the allowable claim 6. 

Claim 12 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 12 and intervening claims 8 and 11 or (ii) claim 12 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 8 and 11.
Claim 13 is allowable, because it depends from the allowable claim 12.

Claim 14 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 14 and intervening claims 8 and 11 or (ii) claim 14 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 8 and 11.
Claim 15 is allowable, because it depends from the allowable claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2021/0108310 A1 to Miyamoto et al.
Pub. No. US 2019/0165328 A1 to Yi
Pub. No. US 2015/0303406 A1 to Kim
Pub. No. US 2015/0207097 A1 to Reush et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        21 May 2021

	






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claims 5, 8 and 17.